UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2009 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 001-31617 72-0679819 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification Number) 2000 W. Sam Houston Pkwy. S., Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 Former Name or Former Address, if Changed Since Last Report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The board of directors of Bristow Group Inc. elected Bruce H. Stover and Ian Godden to fill two newly created director positions.In addition, Mr. Stover was named to the Compensation Committee and Mr. Godden was named to the Corporate Governance and Nominating Committee.Mr. Stover’s election was effective as of November 4, 2009 and Mr. Godden’s election will be effective on January 1, 2010. Also at the November 4, 2009 board meeting, Jonathan H. Cartwright resigned from his position as a director, effective immediately following the meeting.Mr. Cartwright was designated for election to the board by Caledonia Investments plc, one of Bristow’s shareholders, pursuant to a Master Agreement (see below) dated December 12, 1996 among Bristow, a predecessor in interest to Caledonia and certain other persons.Mr. Cartwright’s resignation did not arise from any disagreement with Bristow or on any matter relating to Bristow’s operations, policies or practices.Pursuant to the Master Agreement, John May was designated for election by the board to fill the vacancy created by Mr. Cartwright’s resignation and was effective on November 5, 2009.Mr.
